Citation Nr: 1100221	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June to September 1985 
and from July to September 1986 as a member of the United States 
Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs Regional Office in Chicago, Illinois.  

Further review of the claims folder indicates that the Veteran 
also appealed the denial of the issue of entitlement to service 
connection for a left ankle disorder.  The RO granted service 
connection for a left ankle disability in a January 2010 rating 
decision.  That grant of service connection constitutes a 
complete grant of the benefit sought on appeal.  The Veteran has 
not disagreed with disability rating or effective date assigned.  
Where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Therefore, the issue has been resolved and is not in appellate 
status.  

The Veteran requested a personal hearing before a Veterans Law 
Judge at the RO in his June 2007 substantive appeal.  However, 
the Veteran withdrew the request in a March 2010 submission.  
Accordingly, the Board may proceed with an adjudication of the 
Veteran's appeal.  38 C.F.R. § 20.704(d) (2010).

The issue of service connection for a skin disorder and a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

A chronic right ankle disability was not manifest during the 
Veteran's service and is not related to his service or to any 
incident of such service.  


CONCLUSION OF LAW

The Veteran's right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim 
adjudicated herein.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection for a 
right ankle disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim for service 
connection for a right ankle disability, a letter dated in July 
2006 fully satisfied the duty to notify provisions pertaining to 
this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, in November 2009, the Veteran underwent a medical 
examination to obtain an opinion as to whether his right ankle 
disability was the result of an inservice ankle injury.  At the 
examination, the Veteran told the examiner that the claim was 
only for his left ankle, which was examined.  For reasons that 
will be discussed below, the Board finds that there was no right 
ankle injury during service.  Further, the Board concludes that 
an examination is not needed in this case (e.g., for the 
Veteran's right ankle) because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" is 
his own lay statements.  

In a case involving a non-combat veteran, VA is not required to 
provide a medical examination when there is not credible evidence 
of an event, injury, or disease in service.  Bardwell v. 
Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's 
lay statements must be weighed against other evidence, including 
the absence of military records supporting the veteran's lay 
assertions.  Id., at 40.  As will be discussed below, the Board 
has found that the Veteran's service treatment records and his 
later statements show that he injured only one ankle (his left 
ankle) during service.  He is presently service-connected for 
residuals of an injury to the left ankle.  The remaining evidence 
does not support a finding that an inservice event, injury or 
disease occurred pertaining to the right ankle.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

In light of the Board's finding of a lack of an inservice injury 
to the right ankle, as well as the Veteran's statement to the 
November 2009 examiner (that the Veteran's claim was only for his 
left ankle), the Board concludes that a remand to accord the 
Veteran an examination of his right ankle is not warranted.  See 
McLendon.  Furthermore, as the November 2009 VA examination 
report does not evaluate the right ankle, it need not be found 
adequate to proceed in this matter.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran filed a claim for service connection for a right 
ankle disability.  For the reasons that follow, the Board 
concludes that service connection for such a disorder is not 
warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present appeal, the Veteran's May 2006 claim indicates 
that he was filing for compensation for a bilateral ankle 
disorder that had begun in July 1985.  The Veteran's service 
treatment records show that he was treated for a twisted right 
ankle in July 1985.  The Veteran was scheduled for and seen for 
follow-up treatment three days later.  At the follow-up occasion, 
the Veteran was noted to have had a left ankle sprain.  The 
Veteran's separation from service physical examinations in 
September 1986 do not show disabilities of the feet or lower 
extremities.  The Veteran reported swollen or painful joints at 
that time.  The Veteran reported foot trouble, but not bone, 
joint or other deformity, in October 1988 at an annual 
examination for the Reserves, but was noted to have a fungal 
infection.  The Veteran also reported bone, joint or other 
deformity, and foot trouble at a November 1989 annual 
examination.  

The Board must emphasize that, while the Veteran was ostensibly 
treated for the right ankle on July 9, the follow-up treatment 
session on July 12 was clearly for only his left ankle.  The 
service treatment records disagree as to which ankle was injured, 
but do show that only one ankle was in fact injured.  Of 
particular importance to the Board in this matter is the fact 
that the service treatment records are negative for specific 
references to a chronic right ankle disability.  

In this regard, the Board notes that, in a June 2007 Form 9, the 
Veteran stated that his military medical records demonstrate a 
bilateral ankle strain during service.  The Veteran then stated 
that, since the injury, "the ankle has had a clicking 
[sensation] that over time has become worse."  Importantly, 
while the Veteran filed a bilateral ankle claim, he describes 
only unilateral symptoms.

Further, the Veteran's private doctor sent two letters describing 
the Veteran's ankles.  In June 2007, the doctor indicated that 
the "bilateral ankle condition" consisted of "recurrent ankle 
pain," dating back to an ankle injury during basic training.  
The pain and laxity of his ligaments associated with a clicking 
sound has progressed over the years.  The doctor reported that X-
rays of the ankle revealed degenerative changes, as often occur 
after an old injury.  The doctor concluded that the bilateral 
ankle condition is evident and worsening over time.  As with the 
Veteran, however, while the doctor noted a bilateral ankle 
condition, the physician described only unilateral symptoms.

Also, in June 2009, the doctor indicated that he had reviewed the 
Veteran's service treatment records, which showed the ankle 
injury in 1985, with further remarks of swollen or painful joints 
in 1986, 1988 and 1989.  The doctor repeated his previous 
comments regarding the Veteran's bilateral ankle condition and 
concluded that the current symptoms are directly related to an 
ankle injury that occurred, and was treated, in basic training.

Of importance to the Board in this matter is the fact that the 
Veteran's June 2007 statement and the June 2007 and June 2009 
doctor's statements both refer to "the ankle" as though only 
one ankle joint was involved.  

In addition, in November 2009, the Veteran underwent a VA 
examination.  The examiner indicates that the examination request 
was for an evaluation of both ankles but that the Veteran denied 
that he had a bilateral ankle condition.  Instead, the Veteran 
insisted that the examination was only for his left ankle.  No 
findings were made regarding the right ankle, and no opinion was 
offered. 

Based on this evidentiary posture, the Board finds that the 
Veteran did not suffer from a chronic right ankle disability in, 
or during, service.  In this regard, the Board acknowledges that 
the service treatment records show an injury to one ankle, though 
which ankle is unclear.  However, the Veteran is presently 
service-connected for the residuals of a left ankle sprain.  The 
later complaints of joint problems in the Veteran's report of 
medical histories is consistent with ongoing left ankle problems.  
The evidence offered by the Veteran and the Veteran's private 
doctor refer to "the ankle" as if only one was involved, 
despite the bilateral claim.  Indeed, the Veteran denied that his 
right ankle was at issue during a November 2009 VA examination.  
Significantly, neither the service treatment records, nor the 
post-service medical reports, reflect the presence of a chronic 
right ankle disability, including one associated with the 
Veteran's service.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence shows that the Veteran injured one ankle, his 
left, during service and is presently service-connected for 
residuals of that injury.  As there is no competent evidence of a 
right ankle in-service event, injury, or disease, for which 
service connection may be granted, and no post-service evidence 
of a chronic right ankle disability associated with such service, 
service connection for a right ankle disability is not warranted.  
See Hickson.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Neither period of the Veteran's 
active service exceeded 90 days.  Thus, the presumptions cannot 
be satisfied.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's right ankle claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the right ankle 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle disability is 
denied.


REMAND

In June 2006, the Veteran filed a claim for service connection 
for a skin rash condition.  The claim indicates that the 
disability began on October 22, 1988, when the Veteran sought 
treatment during service.  During the current appeal, and 
specifically in a June 2007 Form 9, the Veteran indicated that, 
after basic training, he noticed a recurring rash that appeared 
on his elbows.  

Service treatment records reflect a single complaint of a skin 
rash, during the October 1988 annual physical examination for the 
Reserves.  No rashes were noted in either period of ACDUTRA.  At 
release from the Veteran's first and second periods of service, 
he completed August 1985 and September 1986 reports of medical 
history in which he denied skin diseases.  

The Veteran had additional periods of ACDUTRA associated with his 
Reserve service.  An Abstract of Service is of record.  The 
Veteran was DPS from September 1986 to July 1988; served on 
ACDUTRA beginning on July 28, 1988 and concluding on an unknown 
date; and returned to DPS on an unknown date, which concluded on 
June 17, 1989, when he began a two week ACDUTRA training.  The 
Veteran underwent October 1988 and November 1989 annual 
examinations.  He reported skin diseases in October 1988, but not 
in November 1989.  Service connection is available for diseases 
incurred in periods of ACDUTRA, but not during inactive periods, 
such as DPS.  The Board remands the Veteran's skin claim to 
obtain his service personnel records and verification of his 
periods of ACDUTRA service during 1988.  

In addition, the Board must remand the Veteran's respiratory 
disorder claim.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  An 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's September 1986 separation from service physical 
examination shows that he was noted to have mild bronchial 
asthma, which was not considered to be disqualifying.  In the 
June 2007 and June 2009 letters, Dr. M.D. indicated that the 
Veteran has a recurrent respiratory condition associated with 
bronchospasm requiring the use of an inhaler.  The Veteran has 
related the two together.  The record is not clear that what the 
Veteran currently has is the same condition that was found at 
separation in 1986.  In light of this fact, as well as the fact 
that the Veteran was not provided a pertinent VA examination, the 
Board concludes that an examination is warranted pursuant to VA's 
duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records and dates of ACDUTRA service periods 
for 1988.  All requests for evidence and 
responses should be included in the claims 
file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
respiratory disorder diagnosed on evaluation.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
examiner.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

For any respiratory disorder diagnosed on 
examination, the examiner should opine as to 
whether any such disability is as likely as 
not etiologically related to the Veteran's 
service, including the inservice finding of 
mild bronchial asthma, which was noted at 
separation.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claims for service connection for a skin 
disorder and for a respiratory disorder.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of the claims remaining on 
appeal.  His cooperation in VA's efforts to develop these 
remaining issues, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


